DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 9, recites “the housing opening.”  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should state “the bracket opening.”
Claim 7, line 18, recites “the bezel housing.” There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 2, recites “the bezel housing.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imajo (US 2016/0107553) in view of Benoit (US 5,301,396) or Shinohara (US 2019/031590). Imajo teaches a lever assembly comprising: a lever housing (fig. 4: either 13 or 2B may be considered the lever housing) attached to a seat back of a vehicle seat (fig. 4: 13 is attached to the seatback as it is molded into the cover; 2B is attached to the seatback as it is fixed to the frame); a bracket (fig. 4: 2B as a whole or just 2B3 may be considered the bracket) attached to the lever housing, wherein the bracket includes a bracket opening (fig. 4: 2B3b); a lever bezel (fig. 3: 12) including a bezel opening (fig. 4: 12J2), wherein the lever bezel is received in the lever housing, and the bezel opening aligns with the bracket opening; a lever (fig. 3: 11) pivotally mounted to the lever bezel; and a fastener (fig. 4: 12J3) receiving in the bezel opening and in the bracket opening to secure the lever bezel to the lever housing.
Imajo does not teach wherein the fastener is a clip.  However, Benoit (fig. 2: 10) and Shinohara (fig. 7B: 32) teach using a resilient clip as a fastening means, which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use a resilient clip such as that taught by Benoit or Shinohara in order to lock the bracket and lever bezel with just the use of a push/press fit instead of requiring a screw and tool.  
As concerns claim 2, Imajo, as modified, teaches wherein the lever housing is located on a top back corner of the seat back of a vehicle seat (shown in fig. 1).
As concerns claim 3, Imajo, as modified, teaches wherein the lever bezel includes a first side panel, a second side panel substantially parallel to the first side panel (fig. 4 shows to opposing side panels as walls 12C), and a bottom panel (fig. 4: 12J) connecting the first side panel and the second side panel that together define a hollow space that receives the lever.
As concerns claim 4, Imajo, as modified, teaches wherein the bracket includes a first portion that contacts a first wall of the bottom portion of the lever bezel and a second portion that contacts a second wall of the bottom portion of the lever bezel (fig. 4: a first angled portion of the bracket connecting 2B3 to 2B2 contacts a first bottom wall of 12C of the lever bezel and a second horizontal/flat portion of the bracket 2B3 having holes 2B3b contacts a second bottom wall of 12J), the first portion is substantially perpendicular to the second portion, and the second portion of the bracket includes the bracket opening that corresponds to and aligns with the bezel opening in the lever bezel (as discussed above the second portion of the bracket 2B3 contains the openings 2B3b).
As concerns claim 5, Imajo, as modified, teaches a rib (fig. 5: 12D) located under the bezel opening of the lever bezel (it is under the bezel opening at least when the seatback is folded forward as shown in fig. 1), wherein a bottom of the second portion of the bracket engages the rib to assist in retaining the lever bezel to the bezel housing (fig. 5: bottom portion 2B1 of bracket 2B engages 12D1).
As concerns claim 6, Imajo, as modified, teaches wherein the bracket opening and the bezel opening each have a first diameter, the clip includes an enlarged portion (Benoit, fig. 2: 30; Shinohara, fig. 7B: 34) having a second diameter greater than the first diameter, when the clip is press fit into the bracket opening and the bezel opening, the enlarged portion of the clip deforms to a diameter less than the first diameter to allow the clip to pass through the bracket opening and the bezel opening, and the enlarged portion of the clip expands to the second diameter once the enlarged portion passes through the bracket opening and the bezel opening to secure the lever bezel to the bracket attached to the lever housing (as shown in the figs of Benoit and Shinohara).
As concerns claim 9, Imajo teaches positioning a lever bezel (fig. 3: 12) including a lever (fig. 3: 11) in a lever housing (fig. 3: 13 or 2B, as discussed in regard to claim1) attached to a seat back of a vehicle seat; aligning a bracket opening (fig. 4: 2B3b) of a bracket (fig. 4: 2B or 2B3, as discussed in regard to claim 1) attached to the lever housing with a bezel opening (fig. 4: 12J2) of the lever bezel; and inserting a fastener (fig. 4: 12J3). Imajo does not teach wherein the fastener is a resilient clip.  However, Benoit (fig. 2: 10) and Shinohara (fig. 7B: 32) teach using a resilient clip with a reducable/expandable diameter as a fastening means, which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use a resilient clip such as that taught by Benoit or Shinohara in order to lock the bracket and lever bezel with just the use of a push/press fit instead of requiring a screw and tool.  
As concerns claim 10, Imajo, as modified, teaches reinforcing the bezel opening with a rib (fig. 5: 12D).
As concerns claim 11, Imajo, as modified, teaches engaging a bottom of the bracket (fig. 5: 2B1) with the rib to assist in retaining the lever bezel to the bezel housing. 

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Imajo fails to teach wherein the second portion of the bracket is substantially parallel to the first portion, contacts a bottom wall portion of the lever bezel and a bottom portion of the second portion engages the rib to assist in retaining the lever bezel.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636